
	

113 SRES 155 IS: Recognizing the City of Erie, Pennsylvania, for its critical role in the development and construction of the fleet of Commodore Oliver Hazard Perry during the War of 1812.
U.S. Senate
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 155
		IN THE SENATE OF THE UNITED STATES
		
			May 23, 2013
			Mr. Casey submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Recognizing the City of Erie, Pennsylvania,
		  for its critical role in the development and construction of the fleet of
		  Commodore Oliver Hazard Perry during the War of 1812.
	
	
		Whereas the City of Erie, Pennsylvania, due to its
			 abundant resources and strategic positioning, was recommended by shipbuilder
			 Daniel Dobbins to the United States Department of the Navy as an ideal location
			 for the construction of a naval fleet;
		Whereas the victory by the United States over Great
			 Britain in the Battle of Lake Erie on September 10, 1813, was a crucial victory
			 for the United States during the War of 1812, and ensured that the United
			 States maintained control over Lake Erie for the duration of the war;
		Whereas the success of the fleet of Commodore Oliver
			 Hazard Perry in the Battle of Lake Erie helped to facilitate the important
			 victory of General William Henry Harrison at the Battle of the Thames, as well
			 as other military actions of the United States throughout the War of
			 1812;
		Whereas the USS Lawrence and the USS Niagara, 2 flagships
			 of the fleet of Commodore Perry, were returned to Presque Isle Bay, off the
			 coast of the City of Erie, after completion of their service;
		Whereas the City of Erie is home to the USS Niagara, which
			 continues to sail in memory of the heroism of the United States forces in the
			 Battle of Lake Erie;
		Whereas the City of Erie honors the legacy of Commodore
			 Perry through the Perry Monument at Presque Isle State Park; and
		Whereas the City of Erie this year is recognizing the
			 200th anniversary of the Battle of Lake Erie: Now, therefore, be it
		
	
		That the Senate—
			(1)honors the City
			 of Erie, Pennsylvania, for its role in the development and construction of the
			 fleet of Commodore Oliver Hazard Perry during the War of 1812; and
			(2)recognizes the
			 historical significance of the construction of the fleet of Commodore Perry and
			 the consequent victory of the United States in the Battle of Lake Erie.
			
